USCA11 Case: 17-15714     Date Filed: 01/20/2022   Page: 1 of 11




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 17-15714
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MEINRAD KOPP,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
                for the Middle District of Florida
           D.C. Docket No. 6:17-cr-00159-PGB-DCI-1
                    ____________________
USCA11 Case: 17-15714          Date Filed: 01/20/2022       Page: 2 of 11




2                        Opinion of the Court                    17-15714

Before JORDAN, TJOFLAT, Circuit Judges, and BEAVERSTOCK,* Chief
District Judge.
PER CURIAM:
       Meinrad Kopp was sentenced to life imprisonment for at-
tempting to coerce or entice a minor to engage in sexual activity,
in violation of 18 U.S.C. § 2422(b). In his appeal, Kopp challenges
the legal sufficiency of his guilty plea because the magistrate judge
did not inquire about his competency in light of a serious suicide
attempt several weeks before his plea hearing. Kopp also attacks
the district court’s denial of his motion to continue sentencing and
the procedural and substantive reasonableness of this sentence.
Although Kopp waived his objections to the magistrate judge’s re-
port and recommendation regarding his guilty plea, we find the in-
terests of justice require plain error review to determine whether a
suicide attempt affected Kopp’s mental competency at his guilty
plea. We do not find plain error, but we do hold that the district
court erred in failing to grant Kopp’s unopposed motion to con-
tinue his sentencing hearing. Accordingly, we need not consider
Kopp's remaining claims because we vacate his sentence and re-
mand for resentencing.




*The Honorable Jeffrey U. Beaverstock, United States District Judge for the
Southern District of Alabama, sitting by designation.
USCA11 Case: 17-15714        Date Filed: 01/20/2022     Page: 3 of 11




17-15714               Opinion of the Court                        3

                                  I.
       In July 2017, a federal grand jury in the Middle District of
Florida indicted Kopp on three counts: (1) using a facility of inter-
state commerce to attempt to entice a minor to engage in illicit
sexual conduct, in violation of 18 U.S.C. § 2422(b); (2) traveling in
interstate commerce to engage in illicit sexual conduct, in violation
of 18 U.S.C. § 2423(b); and (3) using a facility of interstate com-
merce to transport child pornography, in violation of 18 U.S.C. §
2252A.
       On September 22, 2017, Kopp pleaded guilty to Count 1 be-
fore a magistrate judge. (Doc. 37). The guilty plea specified that
the United States would recommend a variance sentence of 20
years in custody. (Docs. 34, 72). During that hearing, the magis-
trate judge conducted a detailed colloquy and determined Kopp
was competent, that his plea was a knowing and voluntary plea,
and that it was supported by an independent basis in fact, contain-
ing each of the essential elements of the offense. (Doc. 72). On
that same day, the magistrate judge entered a report and recom-
mendation concerning Kopp’s guilty plea. (Doc. 40). The report
advised all parties:
      A party waives the right to challenge on appeal a find-
      ing of fact or conclusion of law adopted by the district
      judge if the party fails to object to that finding or con-
      clusion within fourteen days after issuance of the Re-
      port and Recommendation containing the finding or
      conclusion.
USCA11 Case: 17-15714            Date Filed: 01/20/2022         Page: 4 of 11




4                          Opinion of the Court                      17-15714



(Doc. 40). 1 Also on that same day, Kopp filed a notice of no objec-
tion to the report and recommendation, stating expressly that he
had “no objection to the report and recommendation.” (Doc. 41).
The district court accepted Kopp’s plea on September 26 and set
the sentencing hearing for December 13, 2017. (Docs. 45, 46).
Kopp did not raise an objection to his guilty plea until filing this
appeal.
        On November 29, 2017, Kopp retained new counsel and
filed a motion seeking continuance of his sentencing hearing and
an enlargement of the time for filing a sentencing memorandum.
(Doc. 55). The United States did not oppose this motion. (Id.).
That same day the district court denied the motion. (Doc. 57). On
December 6, 2017, Kopp filed a sentencing memorandum which
included, among other exhibits, a comprehensive psychiatric and
psychosexual evaluation of Kopp performed by Dr. Jeffrey A. Dan-
ziger, M.D. (Doc. 62-2).


1 The Court notes that although the report and recommendation included lan-

guage putting the parties on notice they had to object within 14 days or waive
any challenges on appeal, this language was in smaller font at the bottom of
the page. Cf. Harrigan v. Metro Dade Police Dept. Station #4, 977 F.3d 1185,
1191-92 (11th Cir. 2020) (holding that Rule 3-1’s waiver principle does not
come into play if the magistrate judge does not explain the consequences of
failing to object). While this Court does not find the smaller font warning to
be insufficient in this case, we encourage magistrate judges to ensure their re-
port and recommendation orders explain the consequences of failing to object
to the findings or recommendations in a prominent manner.
USCA11 Case: 17-15714       Date Filed: 01/20/2022     Page: 5 of 11




17-15714               Opinion of the Court                        5

        At the sentencing hearing the district court calculated the
applicable guidelines, took testimony from Dr. Danziger, heard ar-
gument from counsel, and afforded Kopp the opportunity to ad-
dress the court. The United States recommended a sentence of 20
years, which would represent an upward variance sentence. The
district court ultimately entered an upward variance sentence of
life imprisonment. Kopp now appeals.
                                 II.
       Kopp contends his guilty plea was defective and should be
set aside because the magistrate judge did not specifically inquire
about his suicide attempt and mental competence to enter a guilty
plea. This objection was raised by Kopp for the first time in this
appeal.
       Under Federal Rule of Criminal Procedure 59(b)(2), a de-
fendant who fails to object to a magistrate judge's report and rec-
ommendation within 14 days of the issuance of the report waives
his right to appellate review, even for plain error. See also United
States v. Garcia-Sandobal, 703 F.3d 1278, 1283 (11th Cir. 2013)
(holding that the defendant waived his argument that the district
court should not have accepted his guilty plea by failing to file ob-
jections to the magistrate judge's report and recommendation that
the district court accept his plea); United States v. Decker, 832 F.
App’x 639 (11th Cir. 2020) (recognizing waiver of appellate review
absent “interests of justice” exception to Rule 3-1); United States
v. Latchman, 512 F. App’x 908, 909 (11th Cir. 2013) (per curiam)
(relying on Rule 59(b)(2) and Garcia-Sandobal to hold that the
USCA11 Case: 17-15714             Date Filed: 01/20/2022          Page: 6 of 11




6                           Opinion of the Court                        17-15714

waiver applies to a defendant's challenge to the factual basis of her
guilty plea under Rule 11(b)(3)).
       Eleventh Circuit Rule 3-1 mirrors the admonition of Rule
59(b)(2), stating:
        A party failing to object to a magistrate judge's find-
        ings or recommendations contained in a report and
        recommendation in accordance with the provisions
        of 28 U.S.C. § 636(b)(1) waives the right to challenge
        on appeal the district court's order based on unob-
        jected-to factual and legal conclusions if the party was
        informed of the time period for objecting and the con-
        sequences on appeal for failing to object. In the ab-
        sence of a proper objection, however, the court may
        review on appeal for plain error if necessary in the in-
        terests of justice.

11th Cir. R. 3-1. We find Kopp’s allegation that his recent near-
successful suicide attempt was not addressed during his guilty plea
hearing invokes the “interests of justice” and compels plain error
review. 2
       Under plain error review, Kopp must show that “(1) an error
occurred; (2) the error was plain; (3) it affected his substantial
rights; and (4) it seriously affected the fairness of the judicial


2Because this Court is reviewing the impact of Kopp’s suicide attempt on his
guilty plea under the “interests of justice,” his claim that the plea is reviewable
because neither he nor his counsel signed the notice of no objection form,
raised for the first time in his reply brief (Doc. 41), is moot.
USCA11 Case: 17-15714       Date Filed: 01/20/2022    Page: 7 of 11




17-15714               Opinion of the Court                       7

proceedings.” United States v. Gresham, 325 F.3d 1262, 1265 (11th
Cir. 2003). The record reveals the magistrate judge specifically in-
quired of Kopp whether he was “currently in need of or receiving
and medical or mental healthcare.” (Doc. 72 at 5). The magistrate
judge also asked whether Kopp was “currently suffering from any
mental, emotional disease or illness,” and whether he understood
where he was, what he was doing, and “the importance of these
proceedings.” (Id. at 6). Kopp answered “no” to the first question
and “yes” to the second. (Id.). The magistrate judge’s colloquy
also individually asked counsel for Kopp and counsel for the United
States whether they had any question concerning the competency
of Kopp. (Id. at 6-7). Both attorneys answered in the negative.
(Id.).
       On July 13, 2017, some two months prior to his guilty plea,
Kopp attempted suicide by hanging. (Doc. 62-2). Kopp was resus-
citated, treated at a local hospital, and returned to jail four days
later. (Id.). Counsel for Kopp commissioned Dr. Jeffrey A. Dan-
ziger to conduct a comprehensive psychiatric and psychosexual
evaluation of Kopp. (Id.). Dr. Danziger met with Kopp on July 21,
2017 (just eight days after his suicide attempt) and again on Sep-
tember 2, 2017. (Id.). Dr. Danziger prepared a written opinion
which was provided to the district court diagnosing Kopp with sex-
ual sadism, pedophilic and major depressive disorders. (Id.). Dr.
Danziger’s report offers no opinion suggesting Kopp was not com-
petent at the time of his guilty plea. (Id.). Rather, the 14-page,
single spaced report relates Kopp’s “flow of thought was logical and
USCA11 Case: 17-15714        Date Filed: 01/20/2022     Page: 8 of 11




8                      Opinion of the Court                 17-15714

sequential” and he “was fully orientated with a clear sensorium,
recent and remote memory was intact, and intellect was likely in
the significantly above average range[.]” (Id. at 5-6). Dr. Danziger
testified at Kopp’s sentencing hearing. The district court took Dr.
Danziger’s opinions into consideration when Kopp was sentenced.
        Dr. Danziger’s evaluation makes it clear Kopp’s suicide at-
tempt did not affect his competence. Based upon the record before
this Court Kopp cannot carry his burden of demonstrating an error
that is plain.
                                 III.
       Kopp’s next argument on appeal concerns the district court’s
denial of his motion to continue his sentencing hearing. We review
the denial of a motion to continue sentencing for abuse of discre-
tion. United States v. Edouard, 485 F.3d 1324, 1350 (11th Cir.
2007). “The defendant has the burden to demonstrate that the de-
nial was an abuse of discretion and that it produced specific sub-
stantial prejudice.” Id. (quotation marks omitted). We review the
denial “in light of the circumstances presented, focusing upon the
reasons for the continuance offered to the trial court when the re-
quest was denied.” Id. We have considered such factors as: (1) the
time remaining for preparation, (2) the likelihood of prejudice if the
motion is denied, (3) the accused's role in shortening the effective
preparation time, (4) the case's complexity, and (5) the available
discovery. Id. “A district court abuses its discretion if it ‘fails to
apply the proper legal standard or to follow proper procedures in
making the determination, or makes findings of fact that are clearly
USCA11 Case: 17-15714       Date Filed: 01/20/2022   Page: 9 of 11




17-15714              Opinion of the Court                       9

erroneous.’” United States v. Izquierdo, 448 F.3d 1269, 1276 (11th
Cir. 2006) (citation omitted).
       Here, Kopp pleaded guilty on September 22, 2017 and his
sentencing hearing was set for December 13, 2017. Kopp’s plea
agreement states that the United States would ask the court to vary
upward from the ten-year mandatory minimum sentence to
twenty years. (Doc. 34). On November 29, 2017, fifteen days be-
fore his sentencing hearing, Kopp retained German-speaking re-
placement counsel. (Doc 55). His new counsel immediately
moved without opposition for a forty-five-day continuance of the
sentencing hearing. (Id.). To support this motion, counsel identi-
fied his need for additional time to “review the discovery, expert
reports, sentencing objections and sentencing memorandums.”
(Id.). Counsel also indicated he was considering using another ex-
pert witness and that he would like the opportunity to gather addi-
tional evidence from Switzerland and Germany to present to the
court at sentencing. (Id.).
       The district court denied Kopp’s unopposed motion on the
same day it was filed. (Doc. 57). The district court found Kopp’s
case was not complex and that his unopposed motion was too spec-
ulative to warrant a continuance, noting there was otherwise suffi-
cient time for Kopp’s replacement counsel to prepare for sentenc-
ing. (Id.). Additionally, the district court held Kopp failed to
demonstrate “how he may be prejudiced by proceeding with sen-
tencing as scheduled.” (Id.).
USCA11 Case: 17-15714      Date Filed: 01/20/2022    Page: 10 of 11




10                     Opinion of the Court               17-15714

       We find the district court abused its discretion by denying
Kopp's motion to continue based on its application of the Edouard
factors. See Edouard, 485 F.3d at 1350. Kopp's motion stated coun-
sel needed more time, raised the possibility he “may use another
expert” and referenced “additional evidence” in Switzerland and
Germany counsel believed “would aid the Court at sentencing,” all
of which indicate the time remaining to prepare for the sentencing
hearing was insufficient. (Doc. 55). Unlike Edouard, Kopp’s re-
placement counsel immediately requested a continuance, rather
than spending time further acquainting himself with the case and
seeking a continuance on the eve of the sentencing hearing. See
Edouard, 485 F.3d at 1350 (noting replacement counsel was re-
tained twenty days before sentencing hearing but did not file a mo-
tion to continue until six days before hearing). There is no evi-
dence in the record suggesting Kopp played a role in shortening his
counsel’s effective preparation time; to the contrary, the fact that
the United States did not oppose the requested continuance sug-
gests that Kopp had not contributed to diminishing the time his
new counsel had to prepare.
       It was apparent from the information before the district
court that Kopp's case is complex, involving a foreign national
whose conduct began on foreign soil employing computers located
overseas and implicating previous extraterritorial conduct. Also
complicating the case was the fact that the United States was seek-
ing a substantial upward variance at sentencing, exposing Kopp to
substantial prejudice if his counsel was not fully prepared. (Docs.
USCA11 Case: 17-15714      Date Filed: 01/20/2022     Page: 11 of 11




17-15714               Opinion of the Court                      11

34, 72). Finally, it bears repeating that Kopp’s motion was not op-
posed by the United States. (Doc. 55).
       Kopp must also demonstrate he suffered specific substantial
prejudice. Indeed, the United States suggests Kopp failed to explain
how he was prejudiced by the denial of his motion to continue.
We disagree. Kopp faced a statutory mandatory minimum sen-
tence of ten years in custody, although his advisory guideline range
was 78 to 97 months. (Doc. 77 at 8). The United States’ intention
to request an upward variance to twenty years was incorporated
into the plea agreement. After denying Kopp’s unopposed contin-
uance, the district court varied upward from the United States’ up-
ward variance request sentencing Kopp to life imprisonment. Un-
der these facts Kopp has clearly demonstrated he suffered “specific
substantial prejudice.” Edouard, 485 F.3d at 1350.
       Because the district court erred by denying Kopp’s motion
to continue his sentencing hearing, we do not reach Kopp’s claims
that his sentence was procedurally and substantively unreasonable.
We vacate Kopp’s sentence and remand the case to the district
court for resentencing.
      VACATED AND REMANDED FOR RESENTENCING.